Order filed June 11, 2018




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-18-00107-CR
                                 ____________

                     DWAYNE GARDNER, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 174th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1530745

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 43, 44,
and 45.

      The exhibit clerk of the 174th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibits 43, 44, and 45, on or before June
22, 2018. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibits 43, 44, and
45, to the clerk of the 174th District Court.



                                                PER CURIAM